Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 4, 2019

                                       No. 04-19-00574-CV

   MOBILE TELECOMMUNICATIONS TECHNOLOGIES, LLC and United Wireless
                          Holdings, Inc.,
                           Appellants

                                                 v.

                                  REED & SCARDINO, LLP,
                                         Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI20409
                             Honorable Larry Noll, Judge Presiding


                                          ORDER
        The reporter’s record was originally due September 24, 2019. On September 30, 2019,
the court reporter filed a notification of late record, requesting an extension until October 4, 2019
to file the record. After consideration, we GRANT the motion and ORDER the reporter’s
record due by October 4, 2019.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2019.



                                                      ___________________________________
                                                      LUZ ESTRADA,
                                                      Chief Deputy Clerk